 



Exhibit 10.77
FIRST AMENDMENT TO
REAL ESTATE PURCHASE AND SALE AGREEMENT
     THIS FIRST AMENDMENT TO REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Amendment”) is entered into as of February 16, 2007 by and among SP-K
Development, LLC, SP-B1 Development, LLC, SP-A Development, LLC, SP-B2
Development, LLC, SP-D Development, LLC, SP-E Development, LLC, SP-J
Development, LLC, 110 Munson Street, LLC, SP-C Development, LLC and Lyme
Properties LLC, each a Delaware limited liability company, and collectively, the
“Seller” and BioMed Realty, L.P., a Maryland limited partnership (the
“Purchaser”), having an office at 17140 Bernardo Center Drive, Suite 222, San
Diego, California 92128, with a facsimile number of (858) 485-9843. The Seller
has an office c/o Lyme Properties LLC, 101 Main Street, 18th floor, Cambridge,
MA 02142 Attn: Robert L. Green, with a facsimile number of (617) 225-2133.
     The parties desire to make certain amendments to a certain Real Estate
Purchase and Sale Agreement entered into by them with an Effective Date of
January 29, 2007 (the “P&S”).
     Capitalized terms used but not otherwise defined herein shall have the
meanings given such terms in the P&S.
     In consideration of the mutual promises hereinafter set forth and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the undersigned agree as follows:
     1. Section 6.1. Section 6.1 of the P&S is hereby amended by adding the
following provisions as clauses (o) and (p) thereof, respectively:
          “(o) The descriptions of the Property set forth in any conveyancing
documents shall be reasonably acceptable to Purchaser. Purchaser and Seller
hereby agree to cooperate reasonably and in good faith to agree upon such
descriptions of the Property set forth in any conveyancing documents as are
reasonably acceptable to Purchaser.
          (p) If (i) any condition to closing favoring either Purchaser or
Seller is not satisfied on the Closing Date (as the same may be adjourned or
extended under any express right herein), (ii) such party does not waive such
condition and (iii) the failure of such condition does not result from the
breach of this Agreement by such party, then such party may terminate this
Agreement by delivery of written notice to the other party. Upon any such
termination, without further action of the parties, this Agreement shall become
null and void and no party shall have any further rights or obligations under
this Agreement, except the return of the Deposit to the Purchaser and the
Surviving Obligations.”

 



--------------------------------------------------------------------------------



 



     2. Schedule 6.1(d). The P&S is hereby amended by deleting Schedule 6.1(d)
in its entirety and replacing it with Exhibit A attached hereto.
     3. Study Period/Section 4.1. Upon the execution of this Amendment by
Purchaser, the Study Period shall be deemed expired, Purchaser shall be deemed
to have waived any right to give a Title Objection Notice or to make any
Purchaser Title Objections under Section 4.1 of the P&S, and the P&S (including,
without limitation, the Updates distributed to Purchaser on February 13, 2007),
as amended hereby, shall be ratified and confirmed.
[Remainder of Page Left Intentionally Blank]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Seller and Purchaser hereto have executed this
Amendment as of the date first written above.

                    SELLER:  
 
                  SP-K DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                      By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16, 2007     

                    SP-B1 DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                      By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     

                    SP-A DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                    By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     

3



--------------------------------------------------------------------------------



 



                    SP-B2 DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                    By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     
 
                  SP-D DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                    By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     
 
                  SP-E DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                    By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     

4



--------------------------------------------------------------------------------



 



                    SP-J DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                    By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     
 
                  110 MUNSON STREET, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                    By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     
 
                  SP-C DEVELOPMENT, LLC, a Delaware limited
liability company
 
                    By: Lyme Properties LLC, a New Hampshire
limited liability company, its sole Manager
 
                    By:  /s/ GEORGE LIGHTBODY                  
 
      Name:   George Lightbody    
 
      Its:   CFO    
 
      Date:   2/16 , 2007     

5



--------------------------------------------------------------------------------



 



     
 
  LYME PROPERTIES LLC, a New Hampshire limited
liability company

             
 
  By:   /s/ GEORGE LIGHTBODY              
 
      Name: George Lightbody    
 
      Its: CFO    
 
      Date: 2/16 , 2007     

     
 
  PURCHASER:
 
   
 
  BIOMED REALTY, L.P.
 
   
 
  By: /s/ ALAN D. GOLD
 
   
 
        Name: Alan D. Gold
 
        Title: CEO & President
 
        Date: 2-16 , 2007
 
   
 
  By: /s/ GARY A. KREITZER
 
   
 
        Name: Gary A. Kreitzer
 
        Title: Executive Vice President
 
        Date: 2-16 , 2007

6